DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 12/08/2019. 
This action is in response to amendments and/or remarks filed on 02/17/2022. In the current amendments claim 1, 4, 7-8, 11, 13, 15, 18 and 20 have been amended, claims 3, 10 and 17 have been cancelled. Claims 1-2, 4-9, 11-16 and 18-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 02/17/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 02/17/2022, the 35 U.S.C 101 rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 02/17/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s Amendment (see below) was necessary to ensure that each of the claims is clear and definite under 35 U.S.C. 112(b). 
Authorization for this examiner’s amendment was given in an Email communication from Applicant’s Representative, Don Labriola (Registration No. 64774), to Examiner on 04/08/2022. 

The application has been amended as follows: 
1. (Currently amended) A Web-analytics system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for pattern-optimized session logs for improved web analytics, the method comprising:
the system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site;
the system identifying a common sequence of steps that is shared by a subset of the received logs;
the system determining whether the common sequence of steps has been stored as a pattern in a first external storage repository, and if determining that the common sequence of steps has not been stored, storing the common sequence of steps as a pattern in the first external storage repository,
where the determining comprises the Web-analytics system attempting to infer a semantic meaning from the common sequence of steps by performing an artificially intelligent semantic-analytics operation,
where the sequence is determined to be a pattern if the artificially intelligent semantic-analytics operation 
where the semantic-analytics procedure comprises an automated series of natural-language processing, pattern-matching, token-based methods of a finite-state machine, and statistical analysis; 
the system storing any semantic meaning inferred by the artificially intelligent semantic-analytics operation
the system replacing, in each log of the subset, the common sequence of steps with a pattern placeholder, where the pattern placeholder identifies a storage location of the pattern in the first external storage repository; and
the system further storing each log of the subset in a second external storage repository.

2. (Original) The system of claim 1, further comprising:
the system determining that the common sequence of steps has already been stored as a previous pattern in a previously defined storage location of the first external storage repository; and
the system configuring the pattern placeholder to identify the previously defined storage location.

3 Canceled

4. (Previously amended) The system of claim 1, where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value.

5. (Original) The system of claim 1, further comprising:
the system presenting the common sequence of steps to a user whose activities were recorded in a first session log of the subset, where the replacing is performed on the first session log only after receiving authorization to proceed, from the user, in response to the presenting.

6. (Original) The system of claim 1, further comprising:
the system initiating a Web-analytics operation by retrieving the subset of the received logs;
the system detecting the placeholder in each log of the subset;
the system retrieving the common sequence of steps from the storage location identified by the placeholder;
the system replacing the placeholder in each log of the subset with the common sequence of steps; and
the system performing the Web-analytics operation upon the subset.

7. (Previously presented) The system of claim 1, further comprising:
the system initiating a Web-analytics operation by retrieving the subset of the received logs;
the system detecting the placeholder in each log of the subset;
the system retrieving the common sequence of steps from the storage location identified by the placeholder;
the system retrieving the inferred meaning from the associated storage location;
the system replacing the placeholder in each log of the subset with the common sequence of steps; and
the system performing the Web-analytics operation upon the subset, where the Web-analytics operation comprises consideration of the inferred meaning.

8. (Currently amended) A method for pattern-optimized session logs for improved web analytics comprising:
a processor of a Web-analytics system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site;
the processor identifying a common sequence of steps that is shared by a subset of the received logs;
the system determining whether the common sequence of steps has been stored as a pattern in a first external storage repository, and if determining that the common sequence of steps has not been stored, storing the common sequence of steps as a pattern in the first external storage repository,
where the determining comprises the Web-analytics system attempting to infer a semantic meaning from the common sequence of steps by performing an artificially intelligent semantic-analytics operation,
where the sequence is determined to be a pattern if the artificially intelligent semantic-analytics operation cannot infer a semantic meaning from the sequence, and
where the semantic-analytics procedure comprises an automated series of natural-language processing, pattern-matching, token-based methods of a finite-state machine, and statistical analysis; 
the system storing any semantic meaning inferred by the artificially intelligent semantic-analytics operation in a storage location of a third external storage repository;
the system replacing, in each log of the subset, the common sequence of steps with a pattern placeholder, where the pattern placeholder identifies a storage location of the pattern in the first external storage repository; and



the processor further storing each log of the subset in a second external storage repository.

9. (Original) The method of claim 8, further comprising:
the processor determining that the common sequence of steps has already been stored as a previous pattern in a previously defined storage location of the first external storage repository; and
the processor configuring the pattern placeholder to identify the previously defined storage location.

10 Canceled

11. (Previously presented) The method of claim 8, where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value.

12. (Original) The method of claim 8, further comprising:
the processor initiating a Web-analytics operation by retrieving the subset of the received logs;
the processor detecting the placeholder in each log of the subset;
the processor retrieving the common sequence of steps from the storage location identified by the placeholder;
the processor replacing the placeholder in each log of the subset with the common sequence of steps; and
the processor performing the Web-analytics operation upon the subset.

13. (Previously presented) The method of claim 8, further comprising:
the processor initiating a Web-analytics operation by retrieving the subset of the received logs;
the processor detecting the placeholder in each log of the subset;
the processor retrieving the common sequence of steps from the storage location identified by the placeholder;
the processor retrieving the inferred meaning from the associated storage location;
the processor replacing the placeholder in each log of the subset with the common sequence of steps; and
the processor performing the Web-analytics operation upon the subset, where the Web-analytics operation comprises consideration of the inferred meaning.

14. (Original) The method of claim 8, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the identifying, the determining, the storing, the replacing, and the further storing.

15. (Currently amended) A computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a Web-analytics system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for pattern-optimized session logs for improved web analytics, the method comprising:
a processor of the Web-analytics system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site;
the processor identifying a common sequence of steps that is shared by a subset of the received logs;
the system determining whether the common sequence of steps has been stored as a pattern in a first external storage repository, and if determining that the common sequence of steps has not been stored, storing the common sequence of steps as a pattern in the first external storage repository,
where the determining comprises the Web-analytics system attempting to infer a semantic meaning from the common sequence of steps by performing an artificially intelligent semantic-analytics operation,
where the sequence is determined to be a pattern if the artificially intelligent semantic-analytics operation cannot infer a semantic meaning from the sequence, and
where the semantic-analytics procedure comprises an automated series of natural-language processing, pattern-matching, token-based methods of a finite-state machine, and statistical analysis; 
the system storing any semantic meaning inferred by the artificially intelligent semantic-analytics operation in a storage location of a third external storage repository;
the system replacing, in each log of the subset, the common sequence of steps with a pattern placeholder, where the pattern placeholder identifies a storage location of the pattern in the first external storage repository; and



the processor further storing each log of the subset in a second external storage repository.

16. (Original) The computer program product of claim 15, further comprising:
the processor determining that the common sequence of steps has already been stored as a previous pattern in a previously defined storage location of the first external storage repository; and
the processor configuring the pattern placeholder to identify the previously defined storage location.

17 Canceled

18. (Previously presented) The computer program product of claim 15, where the subset comprises a threshold number of logs, and where the threshold number is a predetermined value.

19. (Original) The computer program product of claim 15, further comprising:
the processor initiating a Web-analytics operation by retrieving the subset of the received logs;
the processor detecting the placeholder in each log of the subset;
the processor retrieving the common sequence of steps from the storage location identified by the placeholder;
the processor replacing the placeholder in each log of the subset with the common sequence of steps; and
the processor performing the Web-analytics operation upon the subset.

20. (Previously presented) The computer program product of claim 15, further comprising:
the processor initiating a Web-analytics operation by retrieving the subset of the received logs;
the processor detecting the placeholder in each log of the subset;
the processor retrieving the common sequence of steps from the storage location identified by the placeholder;
the processor retrieving the inferred meaning from the associated storage location;
the processor replacing the placeholder in each log of the subset with the common sequence of steps; and
the processor performing the Web-analytics operation upon the subset, where the Web-analytics operation comprises consideration of the inferred meaning.



Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a Web-analytics system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for pattern-optimized session logs for improved web analytics, the method comprising: the system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“where the sequence is determined to be a pattern if the artificially intelligent semantic-analytics operation cannot infer a semantic meaning from the sequence, and
where the semantic-analytics procedure comprises an automated series of natural-language processing, pattern-matching, token-based methods of a finite-state machine, and statistical analysis;”2

Independent claim 8 is directed to “a method for pattern-optimized session logs for improved web analytics comprising: a processor of a Web-analytics system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site; the processor identifying a common sequence of steps that is shared by a subset of the received logs”
None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly: 
“where the sequence is determined to be a pattern if an artificially intelligent semantic-analytics operation of the Web-analytics system cannot infer a semantic meaning from the sequence, and where the semantic-analytics procedure comprises an automated series of natural- language processing, pattern-matching, token-based methods of a finite-state machine, and statistical analysis;”2

Independent claim 15 is directed to Web-analytics system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site; the processor identifying a common sequence of steps that is shared by a subset of the received log.
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly: 
“where the sequence is determined to be a pattern if the artificially intelligent semantic-analytics operation cannot infer a semantic meaning from the sequence, and
where the semantic-analytics procedure comprises an automated series of natural-language processing, pattern-matching, token-based methods of a finite-state machine, and statistical analysis; 
the system storing any semantic meaning inferred by the artificially intelligent semantic-analytics operation in a storage location of a third external storage repository;”2

The closest prior art of record are the following:
Bahadori et al. (US 2008/0086558 A1) teaches a method or system that groups the data into sessions to allow tracking and evaluation of individual user behavior.
Ferrar et al. (US Pat No. 10366096 B2) teaches a system and method for r implementing a log analytics method and system that can configure , collect , and analyze log records in an efficient manner.
Shen et al. (US 2012/0036256 A1) teaches session data, identifies multiple sessions contained in the session data, and identifies multiple events that occurred within each of the multiple sessions.
Cadez et al. (“Model-Based Clustering and Visualization of Navigation Patterns on a Web Site”) teaches a new methodology for exploring and analyzing navigation patterns on a web site and partition site users into clusters such that users with similar navigation paths through the site are placed into the same cluster.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, 8 and 15, which includes the features: 
“where the sequence is determined to be a pattern if an artificially intelligent semantic-analytics operation of the Web-analytics system cannot infer a semantic meaning from the sequence, and where the semantic-analytics procedure comprises an automated series of natural- language processing, pattern-matching, token-based methods of a finite-state machine, and statistical analysis;”2
Dependent claims 2, 4-7 and 20 are allowed for dependency of independent claim 1. 
Dependent claims 9 and 11-14 are allowed for dependency of independent claim 8. 
Dependent claims 16 and 18-20 are allowed for dependency of independent claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126